UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1710



PATRICIA F. APPLEGATE, R.N.,

                                             Plaintiff - Appellant,

          versus

JOHN MICHAEL FRAY, Phd.; ROBERT S. BOYD,
Reverend; THE EPISCOPAL DIOCESE OF VIRGINIA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-814)


Submitted:   October 3, 1996              Decided:   October 9, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Patricia F. Applegate, Appellant Pro Se. Sandra Morris Holleran,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia; Roger
Louis Williams, WILLIAMS, BUTLER & PIERCE, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders granting

Defendants' motions for summary judgment, dismissing her action,

and denying her motion for reconsideration. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we grant in forma pauperis status and affirm
on the reasoning of the district court. Applegate v. Fray, No. CA-
95-814 (E.D. Va. Apr. 19 & May 17, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2